Order entered October 7, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00545-CV

                   MAJGEK PARTNERS, LLC, Appellant

                                      V.

         MO AND ASSOCIATES, LLC AND JIMMY AND SUSAN
                   MONTGOMERY, Appellees

              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 401-00310-2019

                                   ORDER

      Before the Court is appellees’ October 6, 2021 joint unopposed second

motion for extension of time to file their brief. We GRANT the motion and

ORDER the brief be filed no later than November 9, 2021. Because the brief was

first due September 9, 2021, we caution that further extension requests will be

disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE